Citation Nr: 1529802	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from March 30, 2009, for eczema/xerosis with warts.  

2.  Entitlement to an initial compensable rating for onychomycosis.

3.  Entitlement to an initial compensable rating for hyperhidrosis.  

4.  Entitlement to an initial rating in excess of 50 percent and a rating in excess of 70 percent from May 14, 2014, for a psychiatric disability.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a hemorrhoid disability, and if so, whether the reopened claim should be granted.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a right elbow disability, and if so, whether the reopened claim should be granted.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a left elbow disability, and if so, whether the reopened claim should be granted.

9.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the hands, and if so, whether the reopened claim should be granted.

10.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflex disease (GERD), and if so, whether the reopened claim should be granted.

11.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and if so, whether the reopened claim should be granted.

12.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability, and if so, whether the reopened claim should be granted.

13.  Entitlement to service connection for carpal tunnel syndrome.  

14.  Entitlement to service connection for hematochezia.  

15.  Entitlement to service connection for hyperkeratosis.  


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to February 2005.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  New evidence, specifically new Social Security Administration records and VA treatment records, was associated with the record after the most recent supplemental statement of the case (SSOC).  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice in deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304.

With respect to the eczema claim, the Board acknowledges that the RO treated the matter as separate claims:  a claim for increased rating and a claim for an earlier effective date for the assignment of a compensable rating.  A November 2008 rating decision awarded service connection and assigned a noncompensable rating effective March 14, 2008.  New and material evidence, notably a June 2009 VA examination record, was associated with the record within a year of notification of this decision.  Thus, the November 2008 decision did not become final, and the Board has characterized the issue as a single claim for an increased initial rating.  See 38 C.F.R. § 3.156(b).  

The claim for increased rating for a psychiatric disability, the underlying claims of service connection for a right elbow disability, hemorrhoid disability, and bilateral knee disability, and the applications to reopen are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

FINDINGS OF FACT

1.  The eczema/xerosis with warts has affected more than five percent of exposed area for the entire period of the claim but has not affected at least 20 percent of exposed area or total body area and has not required systemic therapy.  

2.  The onychomycosis affects less than five percent of total body or exposed areas and does not require systemic therapy.  

3.  The hyperhidrosis does not result in inability to hold paper or tools and is not unresponsive to therapy.  

4.  An unappealed rating decision in November 2008 rating decision denied service connection for a right elbow disability; evidence added to the record during the appeal period following the November 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a right elbow disability.

5. An unappealed rating decision in November 2008 rating decision denied service connection for a hemorrhoid disability; evidence added to the record during the appeal period following the November 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a hemorrhoid disability.

6.  An unappealed rating decision in November 2008 denied service connection for a bilateral knee disability; evidence added to the record subsequent to the November 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability.

7.  The Veteran does not have carpal tunnel syndrome.  

8.  Hematochezia is not a service-connectable disability.  

9.  Hyperkeratosis was not present in service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for eczema/xerosis with warts have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7806 (2014).

2.  The criteria for a compensable rating for onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7806 (2014).

3.  The criteria for a compensable rating for hyperhidrosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7832 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right elbow disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a hemorrhoid disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

8.  The criteria for service connection for hematochezia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

9.  The criteria for service connection of hyperkeratosis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in May and November 2009, prior to the initial adjudication of the claims.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, including records associated with disability benefits from the Social Security Administration (SSA).  All pertinent records, including a May 2014 VA skin examination record, have been considered by the originating agency.  In this regard, the Board reiterates that although additional evidence was associated with the record after the most recent adjudication of the claims, the evidence is not pertinent to any issue decided herein.  

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of the eczema, onychomycosis, and hyperhidrosis, most recently in May 2014.  The Veteran has not alleged that either condition has increased significantly in severity since the examination or that the examination was otherwise inadequate.  

The record does not include a VA examination with regard to the reported carpal tunnel syndrome, hematochezia, and hyperkeratosis.  However, the Board finds a remand for an examination and etiology opinion is not required.  Hematochezia is not a service-connectable disability; there is no evidence, to include history, of hyperkeratosis in service and no evidence linking the hyperkeratosis to service; and there is no competent evidence of carpal tunnel syndrome:  evaluation did not result in a diagnosis, and the Veteran has not asserted that there are outstanding records revealing such a diagnosis.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to the claims.  

Accordingly, the Board will address the merits of the appellant's claims. 


II. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Increased Ratings

A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7806 rates eczema or dermatitis.  Diagnostic Code 7806 provides a compensable rating for dermatitis or eczema that affects at least 5 percent but less than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas affected or which requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the previous 12 month period.  A 30 percent rating is warranted where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  A note to the criteria indicates that dermatitis or eczema is to be rated as disfigurement of the head, face or neck, or as scars, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7832 rates hyperhidrosis.  Diagnostic Code 7832 provides a noncompensable disability rating where, after therapy, the Veteran is able to handle paper and tools.  The maximum 30 percent disability rating is warranted where the Veteran is unable to handle paper or tools because of moisture, and the disability is unresponsive to therapy.  38 C.F.R. § 4.118, Diagnostic Code 7832.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for any of the disabilities.

B.  Factual Background

A March 2008 VA treatment record reveals the Veteran's history of generalized pruritus and onychomycosis.  He reported that he was previously treated successfully for xerosis.  After examination, the Veteran was diagnosed with verrucous warts of the hand, onychomycosis of the feet, and pruritus of unknown etiology.  

A July 2008 VA examination record reveals the Veteran's history of eczema on the hands.  He denied flare-ups or permanent scarring.  Examination revealed no active eczema or scarring.  Examination did reveal onychomycosis on the finger and toenails, affecting less than one percent of exposed skin and less than one percent of total body area.  

A September 2008 VA treatment record reveals the Veteran's history of generalized pruritus and xerosis and verrucous warts on the right hand.  The record indicates that the xerosis had improved with treatment.  After examination, the Veteran was diagnosed with warts on the hand, onychomycosis, skin tag, and pruritus.  The records note that the itching was of unclear cause and that there was no identified systemic disease.    

A January 2009 VA treatment record reveals the Veteran's history of continued itching and cracked skin on the left hand.  After examination, he was diagnosed with rule out verruca vulgaris of the right hand, history chronic pruritus, and fissure on the left ring finger.  A March 2009 VA treatment record reveals the Veteran's history of generalized pruritus and extensive warts on the right hand.  After examination, he was diagnosed with verruca vulgaris, pruritus and xerosis, and hyperkeratosis of the heels.  An April 2009 VA treatment record reveals a finding of palmar hyperhidrosis, for which the Veteran was referred for possible Botox treatment.  May 2009 VA treatment records reveal the Veteran's history of sweating on the hands and feet, worse when he is anxious or working as a cook.  The Veteran also reported a history of extensive warts on the right hand and fingers and dry skin and itching.  After examination, he was assessed with warts on the right hand, dry skin/pruritus, and focal heel hyperkeratosis.  

A June 2009 VA examination record reveals the Veteran's history of significant dryness of the skin and itching and increase of pigmentation on the dorsum of the hands, worse when working as a cook.  He also reported warts on the dorsum of the right hand.  He explained that the eczema interfered with his activities of daily living because it is itchy and interferes with his work because his job results in exposure to some vegetables that aggravate the allergy.  He also reported onychomycosis of the nails.  Examination revealed hand eczema and xerosis that affected up to 10 percent of exposed body area and two percent of total body area, verruca vulgaris that affected one percent of exposed body area and less than one percent of total body area, and onychomycosis that affected less than one percent of exposed and total body areas.  The examiner diagnosed eczema xerosis of the hands for which the Veteran used daily creams and moisturizers and onychomycosis of the right hand and bilateral foot.   

An August 2009 VA treatment record indicates that the Veteran did not meet the criteria for use of Botox to treat palmar hyperhidrosis because it had not been shown to be refractory to conventional treatment.  A September 2009 VA treatment record reveals the Veteran's history of sweating of the hands and feet, worse when anxious or while working as a cook.  Examination revealed dry, intact skin with no rashes, excoriations, or lesions.  The examiner diagnosed hyperhidrosis and prescribed an aluminum chloride ointment.  A December 2009 VA treatment record indicates that the Veteran denied rash or pruritus.  Examination revealed no overt lesion/rash/eruption.  

A March 2010 VA treatment record reveals the Veteran's history of a plaque on the thumb since a "few" months earlier.  He also reported severe pruritus most prominent on the upper back, with more diffuse and milder pruritus on the rest of the body.  He also reported rough soles.  After examination, the examiner diagnosed macular amyloidosis on the upper back, frictional hyperkeratosis on the weight-bearing area of the soles, and verruca vulgaris on the right thumb.  A September 2010 VA treatment record reveals the Veteran's history of new papules on the left forearm and extreme pruritus affecting the back, inner thighs, and feet.  He also reported rough, itchy soles of the feet and dry, cracking hands.  After examination, he was assessed with macular amyloidosis, frictional hyperkeratosis, verruca vulgaris of the left forearm, callus formation on the feet, and contact dermatitis - chronic eczema with fissuring, secondary to excessive hand washing.  The eczema was noted to be on the hands.  

An October 2010 VA examination record reveals the Veteran's history of dry skin limited to the hands, itchy bumps on the arms, legs, and back, and itching on the groin and feet.  He also reported warts on his hands since 2004.  The record notes that the skin condition was treated with a topical ointment that was neither a corticosteroid nor an immunosuppressive and that the warts were treated with cryotherapy once every six months or less.  Examination revealed xerosis on both hands with numerous breaks in the skin.  The examiner estimated that it affected more than 5 percent but less than 20 percent of exposed and total body area.  Examination also revealed evidence of four areas that had been treated with cryotherapy but no active warts.  The examiner estimated that the warts affected less than five percent of exposed and total body surface area. 

An April 2011 VA treatment record reveals the Veteran's history of resolution of warts status-post cryotherapy.  He reported extreme pruritus not improving with medication.  He explained that he was scratching his back between the shoulders, inner thighs, and feet.  He also reported itchy rough hands, itchy and bumpy scales on the scalp and buttocks, and erythema and edema and nail dystrophy on the right fourth fingers.  Examination was normal except for follicular hyperpigmented plaques on the interscapular area, shoulders arms, and inner thighs; a "few" erythematous follicular papules and pustules on the buttocks and scalp; hyperkeratosis erythema and cracking of the palms and dorsum of the fingers; and nail dystrophy.  The diagnoses were macular amyloid, hand eczema, paroncichia, most likely candidia, verruca vulgaris resolved with secondary hyperpigmentation, and folliculitis.  

A June 2011 VA examination record reveals the Veteran's history of occasional blisters and itching on the hands and feet and hyperhidrosis of the hands, feet, and axillae.  He reported treatment with topical ointments for the skin condition and aluminum hydroxide for the hyperhidrosis.  He denied a history of xerosis.  He also reported onychomycosis for which he occasionally applied ointment and warts, for which he was treated in 2008 or 2009.  He denied functional impairment secondary to any condition and reported that he was working.  Examination revealed minimal evidence of dyshidrotic eczema of the hands involving less than one percent of total body surface area and one percent of exposed body surface area.  There was no evidence of xerosis or eczema involving the feet.  There were moist palms, soles, and axillae consistent with hyperhidrosis, affecting two percent of total body area and three percent of exposed body area.  There was onychomycosis of the first, third, and fourth right fingernails and first left fingernail and all toenails.  The examiner estimated that the onychomycosis affected less than one percent of total body surface and less than one percent of exposed areas.  There were no warts.  The examiner diagnosed dyshidrotic eczema, resolved xerosis, hyperhidrosis, resolved warts, and onychomycosis.  

A June 2013 VA treatment record reveals the Veteran's history of generalized itching.  After examination, the Veteran was diagnosed with macular amyloidosis and lichen amyloid secondary to generalized pruritus.  The record notes that the primary cause of the pruritus was unclear since the Veteran had negative work-ups in the past and that possible causes are broad but include underlying malignancy, thyroid dysfunction, liver/renal/gallbladder disease, nerve entrapment, and infections.  A December 2013 VA treatment record indicates that the skin was dry.  

A May 2014 VA examination record reveals the Veteran's history of dry and itchy skin affecting the hands and legs and "at times" trunk.  He reported using a steroid on the hands and legs sparingly and moisturizer one to two times a day.  He also reported use of antihistamines for itching.  He reported a "couple" of small warts on the hands that were not bothersome.  He reported use of Clotrimazole for the nail infection without real benefit.  He denied hyperhidrosis.  The examiner diagnosed eczema with xerosis, onychomycosis of the hands and feet, warts on the hands, and hyperhidrosis not active.  The examiner found the conditions did not cause scarring or disfigurement of the head, face, or neck and were not associated with systemic manifestations.  The examiner reported that the Veteran had been treated with antihistamines (Zyrtec/hydroxyzine) and topical corticosteroids for six weeks or more, but not constant, for the eczema.  There was also constant/near constant use of topical medication for the onychomycosis.  The examiner estimated that the eczema affected five to twenty percent of exposed areas and the total body area and that the fungal infection affected less than five percent of exposed areas and total body areas.  The examiner explained that the Veteran had patches of hyperkeratotic and dry skin on the lateral legs and hands consistent with eczema with xerosis.  The examiner also noted thickened, discolored, and dystrophic nails consistent with onychomycosis and three 2-3 millimeter warts on the hands, affecting a total body surface of less than 1 percent and total exposed area of 1 percent.  The examiner found the skin condition did not affect his ability to work.  

C.  Analysis  

1.  Eczema/xerosis and warts

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim under Diagnostic Code 7806 based on the evidence that the eczema undergoes periods of remission and activity and that it affects more than five percent of exposed areas when active.  A rating in excess of 10 percent is not warranted at any time, however, as there is no probative evidence that the eczema/xerosis with warts affects at least 20 percent of the entire body or exposed areas or requires systemic therapy for at least six weeks in a 12-month period.  Medical examiners have consistently determined the skin condition affects less than 20 percent of exposed areas or the total body, even with consideration of the Veteran's description of the extent of the condition.  In this regard, the Board finds the medical evidence is more probative than the Veteran's submitted statements as to the location and extent of the eczema, particularly since the medical evidence documents the diagnosis of multiple skin disabilities and is generally consistent as to the location of the eczema.  Furthermore, the record does not indicate that the eczema requires systemic therapy.  Although the record includes the use of antibiotics for itching, the probative evidence does not indicate that the itching is secondary to the service-connected eczema/xerosis.  Rather, VA dermatological records consistently report that the pruritus is of unknown cause.  The Board acknowledges that the 2014 VA examination record reports that the Veteran was taking antibiotics for itching secondary to the eczema.  The examiner does not provide a rationale for this determination, however, and it is unclear if it is a medical opinion or a reiteration of a history provided by the Veteran.  In any event, the Board finds the examiner's notation is not probative as it is unsupported by a rationale and is inconsistent with the medical records which do not include any findings that the pruritus is secondary to the eczema.    

The Board has considered whether a higher rating is warranted by rating the condition as disfigurement or scarring but finds the diagnostic codes are not applicable:  the evidence indicates that the predominant disability is eczema and there is no medical evidence of disfigurement of the head, face, or neck or deep, unstable, or painful scars.  

2.  Onychomycosis 

Onychomycosis of the toes is evaluated analogously under diagnostic code 7806.  The onychomycosis has only been treated with topical ointment; there is no evidence of systemic medication for treatment at any time during the period of the claim.  Furthermore, the medical examination consistently reports that the onychomycosis affects no more than one percent of exposed areas and total body.  In the absence of evidence that the condition requires systemic therapy or that it affects at least five percent of exposed body or total body area, a compensable rating is not warranted.  

The Board notes that a September 2008 VA treatment record reveals a resident physician's finding that the pruritus was possibly secondary to onychomycosis.  This finding is not corroborated or made definitive, however, and subsequent records indicate that the pruritus was of unknown etiology.  In the absence of a more conclusive, or even corroborated, finding of a link between the onychomycosis and the pruritus, the Board finds the resident physician's finding is not probative evidence warranting a compensable rating.  

In sum, the Board finds a compensable rating is not warranted for onychomycosis.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for increased rating.

The Board has considered whether a higher rating is warranted by rating the condition as disfigurement or scarring but finds the diagnostic codes are not applicable because there is no associated scarring or disfigurement of the head, face, or neck.  

3.  Hyperhidrosis 

The record includes no evidence, to include history that the hyperhidrosis has resulted in inability to handle paper or tools because of moisture or has been refractive to treatment at any time during the period of the claim.  In this regard, the Board notes that the Veteran has denied functional impairment secondary to the hyperhidrosis.  Thus, a compensable rating is not warranted under Diagnostic Code 7832.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for increased rating.

4.  Other Considerations 

In reaching the above determinations, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his eczema/xerosis, onychomycosis, and hyperhidrosis.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In this regard, the Board reiterates that although the reported itching has not been medically linked to a service-connected disability; as such, it is not a basis for a higher rating.  

IV. Application to Reopen 

A. Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

In a November 2008 rating decision, the RO denied service connection for a bilateral knee disability, a hemorrhoid disability, and a right elbow disability because the evidence did not show a diagnosed knee, hemorrhoid, or right elbow disability.  Evidence considered in the November 2008 rating decision included VA treatment records dated up to March 2008.  The Veteran did not appeal the denial.   

Evidence not considered in the adjudication of the claims includes a July 2008 VA colonoscopy report revealing hemorrhoids, an April 2009 VA treatment record revealing diagnosis of right lateral epicondylitis,  and a January 2010 diagnosis of osteoarthritis of the knees.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate each claim.  Accordingly, reopening of the claims is in order.

IV.  Service Connection

A.  Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

B. Analysis 

1.  Carpal Tunnel Syndrome

The Board has carefully reviewed the evidence of record but finds no probative evidence of carpal tunnel syndrome at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis of carpal tunnel syndrome, and the record does not suggest that the Veteran is competent to render a diagnosis.  Although the record includes a "provisional diagnosis" of carpal tunnel syndrome and findings of "probable" or "suspected" carpal tunnel syndrome in October 2008, the diagnosis was not confirmed on examination, and the record does not include any definitive diagnosis of carpal tunnel syndrome.  In this regard, the Board notes that the Veteran was evaluated for carpal tunnel syndrome in October 2008 and the examiner found the Veteran's reported symptoms were due to overuse.  

The Veteran is competent to report symptoms in the hands, such as numbness and tingling.  Except in circumstances not applicable here, however, service connection will not be granted for symptoms such as numbness and tingling alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current underlying disability, notably one diagnosed as carpal tunnel syndrome.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for service connection.


2.   Hematochezia


Although the evidence documents evidence of hematochezia, except in circumstances not applicable here, service connection will not be granted for hematochezia alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  In this case, the medical evidence does not establish that the Veteran has an identifiable underlying condition.  A colonoscopy was normal except for internal, nonbleeding hemorrhoids, and there is no medical indication that the hemorrhoids were the cause of the hematochezia.  (In any event, the Board notes that the issue of service connection for hemorrhoids is being considered separately).  

Although the Veteran is competent to report observable symptomatology, such as hematochezia, he does not possess the requisite ability, experience, or knowledge to diagnose a disorder manifested by it.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

3. Hyperkeratosis 

Service connection is not warranted for hyperkeratosis.  Initially, the Board finds a preponderance of the evidence shows that the hyperkeratosis was not present during active duty.  Clinical evaluations of the skin revealed no finding of hyperkeratosis, and the initial post-service evidence of hyperkeratosis dates in 2009.  Furthermore, although competent to do so, the Veteran has not alleged hyperkeratosis during and since service.  

Furthermore, the preponderance of the evidence establishes that the hyperkeratosis is unrelated to service.  There is no medical opinion linking the hyperkeratosis to service, the Veteran has not alleged that he noticed hyperkeratosis during service or provided an explanation for the belief that the current hyperkeratosis is related to service, and the record does not suggest the appellant, who is a layperson, is otherwise competent to suggest a link between the hyperkeratosis and service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that the Veteran's eczema/xerosis with warts warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A compensable rating for onychomycosis is denied.  

A compensable rating for hyperhidrosis is denied. 

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a right elbow disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a hemorrhoid disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a bilateral knee disability is granted.

Service comention for carpal tunnel syndrome is denied.

Service connection for hematochezia is denied.

Service connection for hyperkeratosis is denied.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), require VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10  (2006).  This must be done for the applications to reopen.  

Based on the competent evidence of in-service hemorrhoids, knee pain, and right elbow pain and the medical evidence of current disabilities, VA examinations are needed to determine whether the Veteran has a right elbow, hemorrhoid, or knee disability that began in service or is related to service.   

The Veteran underwent a VA medical examination in October 2014.  The VA examination record includes findings pertinent to the claim for increased rating for a psychiatric disability on appeal.  As the Veteran has not waived his right to have this evidence considered in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide Kent-compliant notice with regard to the applications to reopen.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the claimed disabilities.

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all right elbow disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the November 2004 history of painful elbow and arthritis of the elbows.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the hemorrhoid disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the hemorrhoid disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the findings of hematochezia during and after service and the January 2005 finding of hemorrhoids.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided, with discussion of the October 2004 history of occasional right knee pain, the November 2004 histories of intermittent knee pain and arthritis of the knees, and the January 2005 history of right knee pain.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and place of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Undertake any other indicated development.

8.  Then, readjudicate the issues on appeal, with consideration of all evidence associated with the record subsequent to the June 2014 supplemental statement of the case.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


